MEMORANDUM **
Tomas Padrón Miranda and Maria Teresa Escoto Larios, natives and citizens of Mexico, seek review of a Board of Immigration Appeals order denying their motion to reopen removal proceedings. We dismiss the petition for review.
We lack jurisdiction to review the Board’s denial of petitioners’ motion to reopen, which introduced further evidence of hardship to then* United States citizen daughter. See Fernandez v. Gonzales, 439 F.3d 592, 600 (9th Cir.2006) (explaining that § 1252(a)(2)(B)® bars jurisdiction where question presented in motion to reopen is essentially the same unreviewable discretionary issue originally decided).
Our conclusion that we lack jurisdiction to review the Board’s denial of reopening forecloses petitioners’ argument that the Board failed to meaningfully review and analyze the issues raised in the motion. See Fernandez, 439 F.3d at 603-04; Tovar-Landin v. Ashcroft, 361 F.3d 1164, 1167 (9th Cir.2004) (explaining that cancellation is a discretionary form of relief in which a petitioner has no due process rights regarding the denial thereof).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.